DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments to the specification, filed 09/20/2022, have been fully considered and have overcome the outstanding specification objections.

Applicant's amendments to the claims, filed 09/20/2022, have been fully considered and have overcome the outstanding claim objections.

Applicant's arguments, filed 09/20/2022, have been fully considered but they are not persuasive. Applicant argues that the claims have been amended to recite “an average value of total light transmittance in a wavelength range from 450 nm to 900 n m of the decorative layer is 60%-85%”, and that Sakai discloses that the light scattering inorganic pigment “ha[s] a minimum visible reflectance in a visible region at a wavelength of from 400 to 780 nm of at least 40%.” Applicant then concludes that Sakai discloses that the reflectance of the functional layer should not exceed 40%, which means the transmittance of the functional layer should not exceed 60%. Applicant finally notes that the maximum power efficiency of the module of Sakai is 72.3%, which is lower than the minimum power generation output disclosed in the instant specification.
First, the examiner notes that the visible reflectance and near infrared reflectance of the light scattering particles are not the visible reflectance and near infrared reflectance of the optical layer. It is clear that the values are values are the diffuse reflectance, i.e. reflectance in a variety of directions, of the pigments themselves (see ¶¶23-24, and Table 1). These values are separate and distinct from the visible reflectance (and transmittance) reflection) and near infrared reflectance (and transmittance) of the optical layer, where the light scattering particles are placed in a matrix with a controlled mass % (see ¶¶112-116), and hence, one cannot conclude that the reflectance of the particles equates to the reflectance of the optical layer. It’s simply an apples-to-oranges comparison.
Second, even assuming the arguments re: the reflectance were correct, the examiner notes that Sakai desires to achieve high infrared transmittance (see ¶¶105-107,112) in the wavelength range of 780 to 1500 nm (see ¶27, ¶48), even if the desired transmittance in the visible range, from 400 to 780 nm is lower (¶49). Hence, there is a portion of the claimed wavelength range for which high transmittance is desired, and it is not necessarily true that the transmittance of the functional layer should not exceed 60% over the claimed wavelength range of 450 to 900 nm.
Third, Sakai explicitly teaches that the average near infrared transmittance of the optical layer may be preferably 60% or more, up to at most 100% (see ¶48), and that the average visible transmittance of the optical layer may be preferably at most 80%, down to at most 20% (see ¶49); the transmittance may be adjusted by the thickness of the optical layer, or the concentration of the inorganic pigments (see ¶¶50-51). Hence, Sakai teaches values for infrared and visible transmittance that, together, overlap with the claimed transmittance in the claimed wavelength range, and, furthermore, Sakai provides guidance for improving the transmittance, which allows improvement of the power generation efficiency of the solar cell (see ¶¶48-49). The power generation efficiency can be at least 25%, preferably at least 30%, more preferably at least 40% (see ¶347), which overlaps with the claimed value of 75%. The fact that the power generation efficiency is at most 72.3% in a given example is immaterial, given that Sakai teaches that the transmittance, and, in turn, power generation efficiency, can be easily tuned, and there is a tradeoff between the ‘design’ of the module and power generation efficiency.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai, et al., US-20200317563-A1 (support found in JP-2018045416, giving the application an effectively filed date of 03/14/2018; other priority documents support a related application, of which the PG-PUB was previously cited with Advisory Action mailed 03/04/2022), alternatively in view of Hunger, et al., US-20200335643-A1, alternatively further in view of Smillie, et al., US-20060057392-A1.

Claim 1. Sakai teaches a photovoltaic cell module (embodiment of Fig. 4 and/or embodiment of Fig. 5) comprising:
a thin plate-like photovoltaic cell enclosed in a transparent sealing material (solar cells 14 in encapsulant layer 16);
a transparent face plate laminated and adhered directly to a surface of the sealing material on a light receiving surface side of the photovoltaic cell (substrate layer 110 of optical layer 10; transparent because of solar cells);
and a decorative layer laminated and adhered on the face plate (functional layer 120 of optical 10, which is “excellent in design” i.e. decorative),
wherein a transparent resin is employed as base material of the decorative layer (matrix material may be a resin, and is suggested transparent as light enters through the functional layer 120; see ¶¶116-120. This appears consistent with instant specification’s use of base material) and
a scaly glitter pigment having a light transmissive property is dispersed in the decorative layer (pigment in optical layer 10 layer is light-scattering inorganic pigment / pearl pigment, which is flaky particle which is coated with a metal or its oxide; see ¶¶108-111, N.B. this is consistent with use of scaly glitter pigment in instant specification, and indeed METASHINE® overlaps with scaly glitter pigments contemplated in the instant specification)
Claim 6. Sakai and/or modified Sakai teaches or suggests the photovoltaic cell module of claim 1, but not explicitly wherein an average value of a total light transmittance in a wavelength range from 450 nm to 900 nm of the decorative layer is 50%-85%.
However, Sakai teaches that, in general, the average visible transmittance from 400 to 780 nm and average near infrared transmittance from 780 nm to 1500 nm may be adjusted by the amount or type of the specific inorganic pigment, and the average near infrared transmittance (see ¶¶40-48, 55-60). The transmittance in general allows for high power generation efficiency (see ¶48).
Thus, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have an average value of a total light transmittance in a wavelength range from 450 nm to 900 nm of the decorative layer is 50%-85%, as the transmittance is a result-effective variable that controls the efficiency, and the transmittance can be controlled to the desired level by concentration and choice of the specific inorganic pigment. See MPEP §2144.05.
Sakai does not explicitly teach that a surface direction of the scaly glitter pigment is oriented along a surface of the face plate. However, the pearl pigments have a maximum size from 2 to 100 µm, and a thickness of 0.01 to 10 µm, and the thickness of functional layer is particularly preferably 25-60 μm, less than the size of the pearl pigments (compare ¶109 to ¶57). When scaly silica particles are present in addition to the inorganic pigment, scaly silica particles are parallel to the principal plane of the functional layer, and inorganic pigment is disposed between the scaly silica particles, suggesting a parallel alignment given the dimensions of the pearl pigments (see ¶202). Given the dimensions of all materials present, and the thickness of the functional layer, this suggest to one of ordinary skill in the art that the inorganic pigment are inherently aligned with the scaly silica particles, which are aligned parallel to the principal plane of the functional layer, due to the spatial constraints of the scaly silica particles, i.e. oriented along a surface of the face plate, or, alternatively, it would have been obvious to have the inorganic pigment have a similar alignment in order incorporate the inorganic pigments given the spatial constraints of the scaly silica particles, which are parallel to the principal plane of functional layer.
Additionally or alternatively, and/or also when scaly silica particles are not present in addition to the inorganic pigment, Hunger teaches photovoltaic modules having effect/pearlescent pigments for aesthetic purposes, such as building-integrated photovoltaics, and notes that pigments can be oriented to module the angle of best efficiency and play with color and efficiency (see ¶27).
Thus, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a surface direction of the scaly glitter pigment is oriented along a surface of the face plate, as the orientation would have been considered a result-effective variable that would affect the efficiency of the module, with the constraint that the pigments still serve their purpose of providing aesthetics.
Additionally or alternatively, and/or also when scaly silica particles are not present in addition to the inorganic pigment, Smillie suggests that a suitable orientation of pigments that provide flake effect colors, such as coated mica flakes, is parallel to the surface of the material (see ¶57).
Thus, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a surface direction of the scaly glitter pigment is oriented along a surface of the face plate, as Hunger suggests that pigments can be oriented to module the angle of best efficiency and play with color and efficiency, and Smillie teaches this is a suitable orientation for pigments, such as effect pigments that provide flake effect colors, relative to a film in which they are embedded.

Claim 2. Sakai and/or modified Sakai teaches or suggests the photovoltaic cell module of claim 1, wherein a size in their surface direction of the scaly glitter pigment is in 2-100 μm (¶109; the prior art size overlaps substantially with the claimed range of 5-300 μm) and a thickness of the scaly glitter pigment is in 0.1-10 μm (¶109).

Claim 3. Sakai and/or modified Sakai teaches or suggests the photovoltaic cell module of claim 1, wherein the scaly glitter pigment is at least one of interference alumina flake (plate-like aluminum oxide), interference mica flake, interference glass flake, interference silica flake, and interference talc flake (¶109, noting flaky particles are coated to make them interference flake by virtue of differences in index of refraction to yield light scattering inorganic pigment).

Claim 4. Sakai and/or modified Sakai teaches or suggests the photovoltaic cell module of claim 1, wherein a content of the scaly glitter pigment in the decorative layer before its curing is from 1 to 90 wt %, more preferably 3 to 80 wt %, more preferably 5 to 60 wt% (see ¶112; the prior art wt % overlaps substantially with claimed range of 3 weight % to 40 weight %).
At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to select the portion of the prior art range corresponding to the claimed range. See MPEP §2144.05(I).

Claim 5. Sakai and/or modified Sakai teaches or suggests the photovoltaic cell module of claim 1, wherein the decorative layer is a film whose thickness is preferably 1-1000 μm, more preferably 10-1000 μm, further preferably 20-100 μm, particularly preferably 25-60 μm (see ¶57; prior art ranges overlap with, overlap with, overlap substantially with, and fall within the claimed range of 3-70 μm, respectively).
At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to select the portion of the prior art range corresponding to the claimed range. See MPEP §2144.05(I).

Claim 7. Sakai and/or modified Sakai teaches or suggests the photovoltaic cell module of claim 1, but not explicitly wherein the transparent resin used as the base material of the decorative layer is a resin capable of maintaining a layer structure in a heat press process for enclosing the photovoltaic cell in the sealing material.
However, Sakai notes that, in general, the resin forming the matrix includes materials which are heat resistant (see ¶119), and that crosslinked or cured materials may be used for the matrix to provide excellent stability (see ¶¶204-207), and further notes that in production of the solar module, the optical layer may be laminated, i.e. heat pressed, to the solar cells. It is common sense that the transparent resin used as the base material of the decorative layer is a resin capable of maintaining a layer structure in a heat press process for enclosing the photovoltaic cell in the sealing material, so that the layer would not be altered, and, moreover, Sakai notes a variety or suitable heat resistant materials for the resin (see ¶119), and crosslinked or cured materials may be used for the matrix to provide excellent stability (see ¶¶204-207).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the transparent resin used as the base material of the decorative layer is a resin capable of maintaining a layer structure in a heat press process for enclosing the photovoltaic cell in the sealing material, in order to have the layer not be altered during lamination, or alternatively, as Sakai teaches the advantages of heat resistant materials and/or crosslinked materials having excellent stability for the resin.

Claim 8. Sakai and/or modified Sakai teaches or suggests the photovoltaic cell module of claim 7, but not explicitly wherein the transparent resin used as the base material of the decorative layer is a resin capable of maintaining a softening temperature higher than a temperature to which a temperature of the decorative layer reaches during the heat press process.
However, Sakai notes that, in general, the resin forming the matrix includes materials which are heat resistant (see ¶119), and that crosslinked or cured materials may be used for the matrix to provide excellent stability (see ¶¶204-207), and further notes that in production of the solar module, the optical layer may be laminated, i.e. heat pressed, to the solar cells. It is common sense that the transparent resin used as the base material of the decorative layer is a resin capable of maintaining a layer structure in a heat press process for enclosing the photovoltaic cell in the sealing material, so that the layer would not be altered, and, moreover, Sakai notes a variety or suitable heat resistant materials for the resin (see ¶119), and crosslinked or cured materials may be used for the matrix to provide excellent stability (see ¶¶204-207).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the transparent resin used as the base material of the decorative layer is a resin capable of maintaining a layer structure in a heat press process for enclosing the photovoltaic cell in the sealing material, in order to have the layer not be altered during lamination, or alternatively, as Sakai teaches the advantages of heat resistant materials and/or crosslinked materials having excellent stability for the resin.

Claim 9. Sakai and/or modified Sakai teaches or suggests the photovoltaic cell module of claim 1, but not wherein a transparent hard coat layer made of an active energy ray curable type coating composite is laminated on the decorative layer.
Hunger teaches a decorative layer for solar cells which may be placed on the light-receiving side of the solar cell (Abstract); the decorative layer may be coated with a post coating; the post coating may be combined organic/inorganic post-coating, i.e. a composite, as the last layer, and may increase the light, temperature, water, and weather stability of the effect pigment layer (see ¶62). While Hunger does not explicitly teach an active energy ray curable type coating as the post-coating, Hunger notes that UV-curable varnishes may be used in general (see ¶65), and Sakai notes that curable coatings provide durable coatings (see ¶¶117-119, ¶¶245-252), which is desired as the post-coating layer.
Thus, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a transparent hard coat layer made of an active energy ray curable type coating composite be laminated on the decorative layer, in order to increase the light, temperature, water, and weather stability of the effect pigment layer, and the selection of an active energy ray curable type coating composite would have been the selection of a material identified as suitable for its intended purpose.

Claim 10. Sakai and/or modified Sakai teaches or suggests the photovoltaic cell module of claim 1, wherein a back plane member exhibiting the substantially same color as a light receiving surface of the photovoltaic cell is laminated on a surface of the sealing material on the side opposite to the light receiving surface of the photovoltaic cell (in Fig. 3, rear protective layer 18 is preferably black in view of the design of the present solar cell module, and is laminated on encapsulant layer 16 on the side opposite to the light receiving surface of solar cell 14; see ¶¶319-321. c-Si cells are substantially black, and therefore, the back plane member is substantially the same color as a light receiving surface of the photovoltaic cell).

Claim 11. Sakai and/or modified Sakai teaches or suggests the photovoltaic cell module of claim 1, wherein a black back plane member is laminated on a surface of the sealing material on the side opposite to a light receiving surface of the photovoltaic cell (in Fig. 3, rear protective layer 18 is preferably black in view of the design of the present solar cell module, and is laminated on encapsulant layer 16 on the side opposite to the light receiving surface of solar cell 14; see ¶¶319-321).

Claim 12. Sakai and/or modified Sakai teaches or suggests the photovoltaic cell module of claim 1, wherein a transparent back plane member is laminated on a surface of the sealing material on the side opposite to a light receiving surface of the photovoltaic cell (in Fig. 3, rear protective layer 18 may be same material as substrate layer 110, i.e. glass, or, in Fig. 3, second optical 10B with second substrate 110, which is transparent is present), and the module is placed on an installation mount (see ¶1; module is used as outer wall material of a building, hence, is necessarily placed on an installation mount to attach it to a building).
Sakai and/or modified Sakai does not explicitly teach the installation mount exhibiting the substantially same color as a light receiving surface of the photovoltaic cell or black such that the transparent back plane member is attached on the installation mount. However, Sakai notes that the module may be used as an outer wall for a building, i.e. for building-integrated photovoltaics, or BIPV (see ¶¶337-344), and that the light scattering inorganic pigment may have a structural color, i.e. the color of a structure (see ¶108).
Similarly, Hunger teaches the advantage of seamless integration of solar cells or modules into buildings, so that a typical look of solar cells does not make a change to typical appearance people are used to (see ¶29, ¶¶38-40, ¶87). 
Thus, it would have been obvious to one of ordinary skill in the art to have the installation mount exhibit the substantially same color as a light receiving surface of the photovoltaic cell or black such that the transparent back plane member is attached on the installation mount, in order to match the photovoltaic cell, installation mount, and functional layer in color, as Sakai desires the module to be used in building-integrated photovoltaics, and be excellent in design, and Hunger teaches the advantage of seamless integration so that a typical look of solar cells does not make a change to typical appearance people are used to, which is easily achieved by color matching. 

Claim 13. Sakai and/or modified Sakai teaches or suggests the photovoltaic cell module of claim 1, wherein a back plane member of a color different from that of a light receiving surface of the photovoltaic cell is laminated on a surface of the sealing material on the side opposite to the light receiving surface of the photovoltaic cell (in Fig. 3, rear protective layer 18 may be same material as substrate layer 110, i.e. glass, in which case the back plane member is clear, which is a different color than the light-receiving surface of the photovoltaic cell, or, in Fig. 4, second optical 10B, with functional layer 120B of arbitrary color is present, and/or alternatively it would have been obvious to one of ordinary skill in the art to select a different color for the front and back functional layers 120A and 120B, as the cell is used for building-integrated photovoltaics, and desired color would depend on where the module is installed).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai, et al., US-20200317563-A1, alternatively in view of Hunger, et al., US-20200335643-A1, alternatively further in view of Smillie, et al., US-20060057392-A1, as applied to claim 1, above, and further in view of Ueda, et al., WO-2019031378-A1.

Claim 14. Sakai and/or modified Sakai teaches or suggests the photovoltaic cell module of claim 1, but not wherein a film layer exhibiting the substantially same color as that of a light receiving surface of the photovoltaic cell is interposed between a back surface opposite to the light receiving surface side of the photovoltaic cell and the surface of the sealing material.
Ueda teaches a photovoltaic module, and further teaches a layer 24 that is colored to have a color tone similar to that of the solar cell 10 is placed between a back surface of the solar cell and the surface of second sealing material layer 22 (see Figs. 1-7; layer 24 is present in all embodiments). This allows a sense of unity in appearance.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a film layer exhibiting the substantially same color as that of a light receiving surface of the photovoltaic cell is interposed between a back surface opposite to the light receiving surface side of the photovoltaic cell and the surface of the sealing material in order to allow a sense of unity of appearance.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai, et al., US-20200317563-A1, alternatively in view of Hunger, et al., US-20200335643-A1, alternatively further in view of Smillie, et al., US-20060057392-A1, as applied to claim 1, above, and further in view of Balasubramanian, et al., US-20160218234-A1.

Claim 15. Sakai and/or modified Sakai teaches or suggests the photovoltaic cell module of claim 1, but not wherein a printed layer in which an arbitrary pattern can be printed is laminated on the decorative layer.
Balasubmaranian discloses that a printed layer with an arbitrary pattern, which, in a non-limiting example, is a picture of Barack Obama, may be printed on a light receiving side of a solar module (see Fig. 2A). Balasubmaranian further discloses that a separate layer with an image 1403, i.e. printed layer with arbitrary pattern, can be laminated above the cover glass 1405 of a photovoltaic module, with a top protective layer 1401 and additional encapsulant layers 1402, 1404 present (see Fig. 14 and ¶92). This broadens the aesthetic appearance of solar panels (see ¶37).
Thus, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a printed layer in which an arbitrary pattern can be printed is laminated on the decorative layer, in addition to any other requisite layers, in order to broaden the aesthetic appearance of solar panels.

Note
Claims could also be rejected under 35 USC §103 as obvious over:
Onozaki, et al., US-20200295705-A1 (Fig. 2 being substantially similar to embodiment of Sakaim, Fig. 4), in view of Hunger and/or Smillie.
Hunger, alternatively in view of Smillie (see Interview Summary mailed 03/04/2022).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721